In re Transportation and Development Department of; Louisiana, State of et al.; — Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of St. Landry, 27th Judicial District Court Div. D, No. 00-4116; to the Court of Appeal, Third Circuit, No. CA 03-766.
WRIT GRANTED IN PART and REMANDED TO DISTRICT COURT. Based on Bozeman v. State, 03-1016 (La.7/2/04), 879 So.2d 692, we reverse the portion of the judgment allowing plaintiffs recovery of that portion of Angel Spur-lock’s medical expenses that constituted a write-off by the health care provider pursuant to its acceptance of Medicaid benefits. Spurlock is entitled to recover only the amount actually paid by Medicaid. We remand to the district court for rendition of a judgment in conformity with this order. In all other respects, the writ is denied.